DETAILED ACTION
	The Amendment filed on 08/01/2022 has been entered. Claim(s) 1, 3, 6, 11-16, and 18-24 has/have been amended, claim(s) 4, 5, 7-10, and 25-38 has/have been cancelled. Therefore, claims 1-3, 6, and 11-24 are now pending in the application.

Response to Amendment
The previous drawing objections have been withdrawn in light of applicant's amendments.
The previous claim objections have been withdrawn in light of applicant's amendments.

Claim Objections
Claim(s) 18 is/are objected to because of the following informalities:  
As per claim 18, at line 4, the recitation “by set of stanchions”, is understood to mean -- by a set of stanchions --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palatin (U.S. Patent No. 6,412,231).
As per claim 1, Palatin teaches a composite concrete structure formwork system (blast shelter with concrete material between inner and outer walls; abstract) comprising: an exterior container (12); the exterior container further comprising a first integrally formed outside wall (12-lower left) joined to a second integrally formed outside wall (12-lower right) at a first right angle corner (figure 1); a third integrally formed outside wall (12-upper right) joined to the second integrally formed outside wall at a second right angle corner (figure 1); a fourth integrally formed outside wall (12-upper left) joined to the third integrally formed outside wall at a third right angle corner (figure 1); the fourth integrally formed outside wall joined to the first integrally formed outside wall at a fourth right angle corner (figure 1); an interior container (18); the interior container further comprising a first integrally formed inside wall (18-lower left) joined to a second integrally formed inside wall (18-lower right) at a fifth right angle corner (figure 1); the second integrally formed inside wall joined to a third integrally formed inside wall (18-upper right) at a sixth right angle corner (figure 1); the third integrally formed inside wall joined to a fourth integrally formed inside wall (18-upper left) at a seventh right angle corner (figure 1); the fourth integrally formed inside wall joined to the first integrally formed inside wall at an eighth right angle corner (figure 1); the interior container, maintained at a fixed distance within the exterior container (figure 1), by a set of radial stanchions (28) permanently bonded to the first integrally formed outside wall, the second integrally formed outside wall, the third integrally formed outside wall and the fourth integrally formed outside wall and the first integrally formed inside wall, the second integrally formed inside wall, the third integrally formed inside wall and the fourth integrally formed inside wall (col. 4, lines 20-25); and, wherein the exterior container and the interior container form an uninterrupted void adjacent the first integrally formed outside wall, the second integrally formed outside wall, the third integrally formed outside wall and the fourth integrally formed outside wall and the first integrally formed inside wall, the second integrally formed inside wall, the third integrally formed inside wall and the fourth integrally formed inside wall for containing concrete (col. 5, lines 5-10).  
As per claim 2, Palatin teaches a ducted passage (passage within window opening [not labeled]) between the exterior container and the interior container (figure 1).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Palatin (U.S. Patent No. 6,412,231).
As per claim 6, Palatin fails to disclose the interior container forms a first five sided box and the exterior container forms a second five sided box, and wherein the first five sided box and the second five sided box are in continuous contact with the uninterrupted void.
However, Palatin does disclose a mesh 22 disposed at the top, thus it is understood that concrete would be poured thereover in order to form a top wall, which would result in the interior container forming a first five sided box and the exterior container forming a second five sided box, and wherein the first five sided box and the second five sided box are in continuous contact with the uninterrupted void. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for the concrete form structure of Palatin such that the interior container forms a first five sided box and the exterior container forms a second five sided box, and wherein the first five sided box and the second five sided box are in continuous contact with the uninterrupted void, in order to provide a roof structure to complete the construction of the shelter.

Claim(s) 3, 14, and 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Palatin (U.S. Patent No. 6,412,231) in view of Johnson (U.S. Patent No. 3,835,608).
As per claim 3, Palatin fails to disclose the exterior container, the interior container and the set of radial stanchions are formed from a fiberglass material.
Johnson discloses a form assembly (abstract) formed from a fiberglass material (col. 1, line 15).
Therefore, from the teaching of Johnson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the concrete form structure of Palatin such that the exterior container, the interior container and the set of radial stanchions are formed from a fiberglass material, as taught by Johnson, in order to utilize a material that provides significant weight reductions and enhanced structural performance.
As per claim 14, Palatin fails to disclose the set of cylindrical stanchions are further comprised of a fiberglass material.
Johnson discloses a form assembly (abstract) formed from a fiberglass material (col. 1, line 15).
Therefore, from the teaching of Johnson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the concrete form structure of Palatin such that the set of cylindrical stanchions are further comprised of a fiberglass material, as taught by Johnson, in order to utilize a material that provides significant weight reductions and enhanced structural performance.
As per claim 22, Palatin fails to disclose the base pan, the set of dual panel walls and the dual panel top section are formed of a fiberglass material.
Johnson discloses a form assembly (abstract) formed from a fiberglass material (col. 1, line 15).
Therefore, from the teaching of Johnson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the concrete form structure of Palatin such that the base pan, the set of dual panel walls and the dual panel top section are formed of a fiberglass material, as taught by Johnson, in order to utilize a material that provides significant weight reductions and enhanced structural performance.

Claim(s) 11-13, 15, 16, 18-21, 23, and 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Plumley (U.S. Pub. No. 2010/0058693) in view of Palatin (U.S. Patent No. 6,412,231).
As per claim 11, Plumley teaches a composite concrete structure formwork system (structure whereby the void cavities in the floor, walls and ceilings are pumped with concrete; abstract) comprising: a base pan (base plates 1-3); a set of dual panel walls (inner and outer walls; figure 4), sealed to the base pan (figures 2 and 3); each dual panel wall, of the set of dual panel walls, further comprising an integrally formed inside panel (plates 11), having a first perimeter (perimeter of plates 11), rigidly fixed to an integrally formed outside panel (plates 12), having a second perimeter (perimeter of plates 12); a dual panel top section (interior and exterior ceiling; figure 2), sealed to the set of dual panel walls (figures 2 and 3); the dual panel top section further comprising an integrally formed bottom panel (ceiling plates 23), having a third perimeter (perimeter of pates 23), rigidly fixed to an integrally formed top panel (top plates 17/18), having a fourth perimeter (perimeter of top plates 17/18); wherein the first perimeter is smaller than the second perimeter (figure 9); wherein the third perimeter is smaller than the fourth perimeter (figures 11 and 12).
Plumley fails to disclose a single continuous uninterrupted interior void is formed between and adjacent to each integrally formed inside panel, each integrally formed outside panel, the integrally formed top panel and the integrally formed bottom panel.  
Palatin discloses a blast shelter with concrete material between inner and outer walls (abstract) wherein a single continuous uninterrupted interior void is formed between and adjacent to each integrally formed inside panel, each integrally formed outside panel (col. 5, lines 5-10), the integrally formed top panel and the integrally formed bottom panel (in the combination, it is understood that the continuous void between the inside and outside panels of Palatin would also be continuous to the top and bottom panels of Plumley).  
Therefore, from the teaching of Palatin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the concrete form structure of Plumley such that the base pan, the set of dual panel walls and the dual panel top section are formed of a fiberglass material, as taught by Palatin, in order to form a monolithic concrete body so that the assembly and pouring of concrete can be simplified by not having to pour concrete into individual cavities and the time of construction reduced.
As per claim 12, Plumley teaches a door portal (at 19; figure 4) connecting the integrally formed inside panel and the integrally formed outside panel (figure 4).  
As per claim 13, Plumley teaches a side wall (left or right wall; figure 5) wherein the integrally formed inside panel and the integrally formed outside panel are maintained at a fixed distance apart (figure 5) but fails to disclose by a set of cylindrical stanchions.  
Palatin discloses a blast shelter with concrete material between inner and outer walls (abstract) including a set of cylindrical stanchions (28).  
Therefore, from the teaching of Palatin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the concrete form structure of Plumley to include a set of cylindrical stanchions, as taught by Palatin, in order to keep the inner and outer walls rigidly uniformly separated to maintain a consistent structural shape during and after pouring concrete.
As per claim 15, Plumley teaches a duct (ventilation at 21/22) between the integrally formed inside panel and the integrally formed outside panel (figures 3-5).  
As per claim 16, Plumley teaches a duct cover (baffle plate 22), adjacent the duct, fixed to the integrally formed outside panel (figure 4).  
As per claim 18, Plumley teaches the integrally formed top panel (top panel; figure 2) is maintained adjacent the integrally formed bottom panel (figure 5), but fails to disclose at a fixed distance apart by set of stanchions.
However, Plumley utilizes a set of stanchions (13) to maintain the walls a fixed distance apart (paragraph 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the concrete form structure of Plumley such that the outside panel and inside panel of the top section are maintained at a fixed distance apart by set of stanchions, as the wall panels are, in order to minimize plate swelling during concrete filling.
As per claim 19, Plumley fails to disclose the dual panel top section further comprises: a set of intersecting rebar, held at a fixed position between the integrally formed top panel and the integrally formed bottom panel, by the set of stanchions.
 Palatin discloses a blast shelter with concrete material between inner and outer walls (abstract) including a set of intersecting rebar (mesh 22), held at a fixed position between the integrally formed top panel and the integrally formed bottom panel, by the set of stanchions (in the combination, it is understood that the rebar mesh of Palatin would be held at a fixed position between the integrally formed top panel and the integrally formed bottom panel, by the set of stanchions of Plumley as modified).  
Therefore, from the teaching of Palatin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the concrete form structure of Plumley such that the dual panel top section further comprises: a set of intersecting rebar, held at a fixed position between the integrally formed top panel and the integrally formed bottom panel, by the set of stanchions, as taught by Palatin, in order to further provide a reinforced concrete structure to prevent collapse of the ceiling under load.
As per claim 20, Plumley teaches the integrally formed top panel further comprises: a set of access ports (at 20) for receiving uncured concrete (paragraph 20).  
As per claim 21, Plumley as modified teaches the single continuous uninterrupted interior void and the base pan are filled with a cured concrete (the void cavities in the floor, walls and ceilings are pumped with concrete; abstract).  
 As per claim 23, Plumley teaches the integrally formed outside panel has a patterned outside surface (figure 12).  
As per claim 24, Plumley teaches the integrally formed inside panel has an insulated surface (since the interior wall is separated from the exterior wall, it is understood that it would function as an insulated interior surface).

Claim(s) 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Plumley (U.S. Pub. No. 2010/0058693) in view of Bravinski (U.S. Patent No. 7,934,693).
As per claim 17, Plumley as modified fails to disclose the base pan further comprises: a set of intersecting rebar, held at a fixed position within the base pan by a set of standoffs.
Bravinski teaches a concrete formwork (title) wherein a set of intersecting rebar (140, 142), held at a fixed position by a set of standoffs (144; figure 4a).
Therefore, from the teaching of Bravinski, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified concrete form structure of Plumley to include a set of intersecting rebar, held at a fixed position by a set of standoffs, as taught by Bravinski, in order to further strengthen the concrete structure for greater durability and longevity.

Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
New reference(s) Palatin (U.S. Patent No. 6,412,231) has been added to overcome the newly added limitations. Applicant’s amendment regarding the “continuous uninterrupted interior void” has overcome the previous rejection in view of Plumley. The new limitation is overcome in view of new reference Palatin. By modifying the structure of Palatin to remove the discrete corner structures a monolithic concrete structure can be formed and the assembly and pouring of concrete can be simplified by reducing the time of construction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635